Citation Nr: 1216039	
Decision Date: 05/03/12    Archive Date: 05/10/12

DOCKET NO.  07-24 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to increased ratings for asthma, initially evaluated as 10 percent disabling prior to October 10, 2007, and as 30 percent disabling thereafter.

2.  Entitlement to increased ratings for bilateral pes cavus with plantar fasciitis, initially evaluated as noncompensably disabling prior to November 5, 2007, and as 10 percent disabling thereafter.

3.  Entitlement to increased ratings for status post left fourth metatarsal fracture, initially evaluated as noncompensably disabling prior to November 5, 2007, and as 10 percent disabling thereafter.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from September 1986 to October 2006.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In that decision, the RO granted the Veteran service connection for asthma, assigning an initial 10 percent disability rating; for what it identified at the time as bilateral pes planus with plantar fasciitis, assigning an initial noncompensable disability rating; and for status post left fourth metatarsal fracture, assigning an initial noncompensable disability rating.  By way of a January 2008 rating decision, the RO awarded the Veteran an increased rating of 30 percent for his service-connected asthma, effective October 10, 2007.  In that rating decision, the RO also re-characterized the Veteran's bilateral foot disability as bilateral pes cavus with plantar fasciitis, assigning a 10 percent disability rating as of November 5, 2007; and assigned a 10 percent disability rating for his service-connected status post left fourth metatarsal fracture, effective November 5, 2007.  Since the RO did not assign the maximum disability rating possible, the appeals for higher disability evaluations remain before the Board.  AB v. Brown, 6 Vet. App. 35(1993) (noting that where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal). 

The Veteran testified before the undersigned at a hearing at the RO in June 2010.  A transcript of the hearing has been associated with the Veteran's claims file.

The Board subsequently remanded the case in September 2010 for further notification, evidentiary development, and adjudication.  The Board instructed the agency of original jurisdiction (AOJ) to seek to obtain records from the Veteran's private treatment providers, notify the Veteran of the elements of a claim for extra-schedular evaluation, provide the Veteran with VA examinations, and then re-adjudicate the claims.  The AOJ sent the Veteran a letter in September 2010 notifying him of the elements of an extra-schedular evaluation and requesting that he provide further information to allow the AOJ to seek private treatment records.  The Veteran did not respond to that communication.  The AOJ then scheduled the Veteran for VA examinations, which were conducted in September and October 2010.  The Veteran was then provided a supplemental statement of the case in January 2012, in which the AOJ again denied the Veteran's claims for increased ratings.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).



FINDINGS OF FACT

1.  For the period prior to October 10, 2007, the Veteran's asthma was treated with intermittent inhalational therapy, and pulmonary function testing did not show FEV-1 or FEV-1/FVC of less than 71 percent.

2.  For the period from October 10, 2007, the Veteran's asthma has been treated by daily inhalational therapy, and pulmonary function testing has not shown FEV-1 or FEV-1/FVC of less than 56 percent; the Veteran has not required monthly visits to a physician for required care of exacerbations and has not required treatment with systemic corticosteroids on at least three occasions per year.

3.  For the period prior to November 5, 2007, the Veteran's service-connected bilateral pes cavus with plantar fasciitis was manifested by subjective complaints of pain; there was no objective evidence of limitation of dorsiflexion at the ankle or definite tenderness under the metatarsal heads, dorsiflexion of the great toe, weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, or pain on manipulation and use of the feet, bilateral or unilateral. 

4.  For the period from November 5, 2007, the Veteran's service-connected bilateral pes cavus with plantar fasciitis has been manifested by tenderness to palpation and subjective complaints of pain and swelling; there is no objective evidence of shortened plantar fascia, all toes tending to dorsiflexion, limitation of dorsiflexion to right angle, or marked tenderness under the metatarsal heads; no objective evidence of marked deformity, accentuated pain on manipulation and use, swelling on use, or characteristic callosities have been shown.

5.  For the period prior to November 5, 2007, the Veteran's status post left fourth metatarsal fracture was manifested by subjective complaints of occasional pain in the left foot; the disability did not result in impairment approximating moderate foot injury.

6.  For the period from November 5, 2007, the Veteran's service-connected status post left fourth metatarsal fracture has been manifested by subjective complaints of constant pain in the left foot approximating no more than a moderately disabling disorder.


CONCLUSIONS OF LAW

1.  For the period prior to October 10, 2007, the criteria for an initial rating in excess of 10 percent for asthma have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 6602 (2011).

2.  For the period from October 10, 2007, the criteria for a rating higher than 30 percent for have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 6602 (2011).

3.  For the period prior to November 5, 2007, the criteria for an initial compensable rating for the Veteran's bilateral pes cavus with plantar fasciitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5276, 5278 (2011).

4.  For the period from November 5, 2007, the criteria for a rating higher than 10 percent for the Veteran's bilateral pes cavus with plantar fasciitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5276, 5278 (2011).

5.  For the period prior to November 5, 2007, the criteria for an initial compensable rating for the Veteran's bilateral status post left fourth metatarsal fracture have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5284 (2011).

6.  For the period from November 5, 2007, the criteria for a rating higher than 10 percent for the Veteran's status post left fourth metatarsal fracture have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5284 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, during the pendency of the appeal.  See 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the Veteran to provide any evidence in the Veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 38 C.F.R. § 3.159 (2011)) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).

The Veteran participated in VA's Benefits Delivery at Discharge Program that assists service members at participating military bases with development of VA disability compensation claims prior to their discharge from active military service.  Of record is an acknowledgement, signed by the Veteran in June 2006, that he had been notified of the evidence or information that VA needs to substantiate his claims, what evidence VA was responsible for getting, and what information and evidence the Veteran was responsible for providing to VA.  He also acknowledged that he had the opportunity to identify any information or evidence that VA should use to decide his claims, and that he would be given a medical examination for the purpose of substantiating his claims.  He also indicated that he had no other information or evidence to submit in support of his claims.  At that time, the Veteran was also provided notice regarding the assignment of effective dates and rating criteria.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board thus finds that "the appellant [was] provided the content-complying notice to which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  In this regard, the more detailed notice requirements set forth in 38 U.S.C.A. §§ 7105(d) and 5103A have been met.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In addition, the Veteran was given the opportunity to respond following notification by VA.

Otherwise, nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA.

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claims on appeal.  The Veteran's post-service treatment records from private treatment providers have been associated with the file.  Pursuant to the Veteran's assertions that he had received treatment for his disabilities (e.g. at his June 2010 hearing he testified to receiving treatment on three occasions for asthma), VA attempted to assist him in obtaining those records.  In a September 2010 letter, VA requested that the Veteran complete and return the enclosed VA Form 21-4138, Statement in Support of Claim.  To date, he has not returned that form.  While VA has a duty to assist the Veteran in substantiating his claims, that duty is not a one-way street.  Woods v. Gober, 14 Vet. App. 214, 224 (2000); see also Hurd v. West, 13 Vet. App. 449, 452   (2000) (noting that a veteran cannot passively wait for help from VA). Because the Veteran has not cooperated in the development of his case, the Board finds that all efforts to obtain the necessary evidence have been exhausted and further attempts would be futile.  38 C.F.R. § 3.159(c)(2), (3) (2011).
 
Additionally, the Veteran was provided VA medical examinations in July 2006, October 2007, November 2007, December 2007, and September 2010; reports of those examinations have been associated with the claims file.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations obtained in this case are adequate, as they are predicated on consideration of all of the pertinent evidence of record, to include the statements of the Veteran and his representative, and reflects that the examiners conducted a full examination of the Veteran, which included information necessary to apply the pertinent rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claims on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4) (2011).  The Veteran has further been given the opportunity to submit evidence; he and his representative have provided written argument in support of his claims, and the Veteran testified before the undersigned at a hearing in June 2010.  Neither the Veteran nor his representative has identified, and the record does not indicate, existing records pertinent to the claims on appeal that need to be obtained.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required by 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II. Analysis

Disability evaluations are determined by comparing a Veteran's present symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7 (2011).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2011); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119 (1999).

A.  Asthma

In a November 2006 rating decision, the RO assigned an initial rating of 10 percent for the Veteran's service-connected asthma.  In January 2008, the RO issued an additional rating decision granting the Veteran an increased rating of 30 percent for his service-connected asthma, effective from October 10, 2007. 

Initially, the Board notes that the Veteran's service-connected asthma has been evaluated under 38 C.F.R. § 4.97, Diagnostic Code 6602 (2011).  Under Diagnostic Code 6602, when forced expiratory volume at one second (FEV-1) is 71-80 percent of the predicted amount, or; FEV-1/forced vital capacity (FVC) is 71-80 percent of the predicted amount, or; intermittent inhalational or oral bronchodilator therapy is used, a 10 percent rating is assigned.  Id.  When FEV-1 is 56-70 percent of the predicted amount, or; FEV-1/FVC is 56 to 70 percent, or; daily inhalational or oral bronchodilator therapy is needed, or; inhalational anti-inflammatory medication is used, a 30 percent rating is assigned.  Id.  When FEV-1 is 40 to 55 percent of predicted, or; FEV-1/FVC is 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids is shown, a 60 percent rating is warranted.  Id.  When FEV-1 is less than 40 percent of predicted, or; FEV-1/FVC is less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications, a 100 percent rating is assigned.  Id.  

The relevant medical evidence of record consists of multiple VA examinations and records of private treatment the Veteran has undergone since service.  Following a review of the treatment records, the examination reports, and the noted findings, the Board does not find that an initial rating in excess is warranted prior to October 10, 2007.  Similarly, the Board does not find that a rating higher than 30 percent for the Veteran's asthma is warranted from October 10, 2007.

In this regard, post-service medical evidence reflects that the Veteran has been treated for breathing problems and diagnosed with asthma on multiple occasions.  In that connection, the Board notes that the Veteran was seen by a private treatment provider in May 2008 for pulmonary function testing.  At that time, his FEV-1 was found to be 84 percent, and his FEV-1/FVC was 109 percent.  He was again seen in May 2010 for complaints of allergies; at that time, his daily medications were increased to treat what was diagnosed at the time as allergic rhinitis and asthma.  At his June 2010 hearing before the undersigned, the Veteran complained of experiencing shortness of breath on exertion but reported that he had seen a physician for his asthma symptoms only three times in the prior year.

The Veteran was provided VA medical examinations in July 2006, October 2007, November 2007, and September 2010.  At the July 2006 examination, the examiner noted that the Veteran reported experiencing asthma attacks six times in the past year, with medication used as needed to manage his asthma exacerbations.  He stated that he had missed approximately six days of work in the past year due to his asthma but reported that he was symptom-free in between asthma attacks.  He was diagnosed at the time with mild persistent asthma.  Spirometry testing conducted at the examination was read as normal, with FEV-1 of 86 percent, and FEV-1/FVC of 86 percent.  The Veteran again underwent pulmonary function testing on October 10, 2007, at which he was found to have FEV-1 of 73 percent, with FEV-1/FVC of 70 percent.  Following the October 2007 testing, the Veteran again underwent VA examination in November 2007.  At that time, he complained of recurrent shortness of breath, coughing, wheezing, and chest tightness, all of which he reported increased with exertion.  He was noted to use inhaled bronchodilator therapy as needed for wheezing and shortness of breath, which he reported experiencing one to two times per month.  No emergency intervention or incapacitation was noted due to the Veteran's asthma.  At that time, he was diagnosed with mild asthma.      

The Veteran again underwent VA examination in September 2010, with further pulmonary function study conducted in October 2010.  At the September 2010 examination, the Veteran complained of difficulty breathing and chest tightness during exercise, for which he used daily inhaled bronchodilator therapy.  No steroid or antibiotic use was noted, and the Veteran denied having been hospitalized for his asthma.  He reported experiencing clinical visits for acute exacerbations of his asthma one or two times per year.  Radiological evaluation of the Veteran's chest was normal, and the examiner diagnosed him with exercised-induced asthma.  The examiner found that the disorder had no effects on the Veteran's occupation and observed that he was able to deal with its effects on exercise though the daily use of bronchodilators.  Pulmonary function study conducted in October 2010 found the Veteran to have FEV-1 of 85 percent and FEV-1/FVC of 80 percent.  

In this case, the Board concludes that the medical evidence for the period prior to October 10, 2007, does not support a rating higher than the 10 percent initially assigned for the Veteran's service-connected asthma.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In that connection, the Board notes that the Veteran was using inhalational treatment on an intermittent, as-needed basis but had not been prescribed systemic corticosteroids in any 12-month period.  Additionally, his FEV-1 and FEV-1/FVC scores were no worse than 86 percent at any time prior to October 10, 2007, which are contemplated by the current 10 percent evaluation and would not warrant a higher rating of 30 percent under the Diagnostic Code.

Further, the Board concludes that the medical evidence for the period from October 10, 2007, does not support a rating higher than the 30 percent currently assigned for the Veteran's service-connected asthma.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In that connection, the Board notes that the Veteran has used inhalational treatment on a daily basis but has not been prescribed systemic corticosteroids on at least three occasions in any given 12-month period.  The Board notes that although the Veteran testified at his June 2010 hearing before the undersigned of having seen a physician on three occasions in the year, upon VA request for private treatment records concerning his asthma, the Veteran failed to respond.  Current records in the Veteran's claims file do not reflect three visits during any 12-month period or the use of systemic corticosteroids on any occasions since October 10, 2007.  Additionally, there is no evidence that he saw physicians on a monthly basis to treat the asthma at any point since October 10, 2007, nor has his FEV-1 score at any time been below 56 percent, which would warrant a higher rating of 60 percent under the Diagnostic Code.  To the contrary, his FEV-1 score has been, at worst, percent, as evidenced by the pulmonary function testing conducted on October 10, 2007.  Similarly, his FEV-1/FVC score has been at worst 73 percent, warranting no more than the 30 percent rating assigned from October 10, 2007.

The Board has also considered, but does not find, that the Veteran's asthma has warranted a rating of 100 percent under Diagnostic Code 6602 at any point during the appellate period.  To that end, the Board notes that the Veteran has not scored below 40 percent on the FEV-1 or FEV-1/FVC at any point since the claim was filed; similarly, he has not experienced more than one asthma attack per week with episodes of respiratory failure, nor has he used daily systemic high dose corticosteroids or immuno-suppressive medications to treat the condition.

The Board has considered the Veteran's and his representative's contentions with regard to his claim for higher ratings for his service-connected asthma, including those made at his June 2010 hearing before the undersigned.  Although the Board does not doubt the sincerity of the Veteran's belief that his disability is more severely disabling than reflected in the ratings assigned, as a lay person without the appropriate medical training or expertise, he simply is not competent to provide a probative opinion on a medical matter, such as the severity of a current disability as evaluated in the context of diagnostic criteria.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

B.  Bilateral Pes Cavus with Plantar Fasciitis

In a November 2006 rating decision, the RO assigned an initial noncompensable rating for what it identified at the time as the Veteran's service-connected bilateral pes planus with plantar fasciitis.  In January 2008, the RO issued an additional rating decision in which it re-characterized the disability as bilateral pes cavus with plantar fasciitis and granted the Veteran an increased rating of 10 percent for the disability, effective from November 5, 2007. 

The Board notes that the Veteran's service-connected bilateral foot disability was initially evaluated under Diagnostic Code 7276, for pes planus.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2011).  Under that Diagnostic Code, a noncompensable rating is warranted for mild symptoms that are relieved by a built-up shoe or arch support.  Id.  A 10 percent rating is warranted for moderate symptoms, with weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, or pain on manipulation and use of the feet.  Id.  A 30 percent rating is warranted for severe bilateral symptoms, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, or characteristic callosities.  Id.  A 50 percent rating is warranted for pronounced bilateral symptoms, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  Id. 

Words such as "mild", "moderate" and "severe" are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6 (2011). 

The Board observes in passing that "mild" is defined as "not very severe."  See Webster's New World Dictionary, Second College Edition (1999), 694.  "Moderate" is defined as "of average or medium quantity, quality, or extent."  Id.  at 704. "Severe" is generally defined as "extremely intense."  Id.  at 1012. 

In January 2008, however, the RO re-characterized the Veteran's bilateral foot disability as pes cavus with plantar fasciitis and evaluated the disorder under Diagnostic Code 5278, governing acquired claw foot (pes cavus).  38 C.F.R. § 4.71a, Diagnostic Code 5278 (2011).  Diagnostic Code 5278 allows for a noncompensable evaluation when the disability is "slight."  A 10 percent evaluation is assigned for bilateral or unilateral acquired claw foot, with the great toe dorsiflexed, some limitation of dorsiflexion at the ankle, and definite tenderness under the metatarsal heads.  Id.  A 30 percent rating is assigned where the evidence demonstrates bilateral acquired clawed foot, with all toes tending to dorsiflexion, limitation of dorsiflexion at ankle to right angle, shortened plantar fascia and marked tenderness under metatarsal heads.  Id.  A higher rating of 50 percent is awarded where the bilateral foot condition causes marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, marked varus deformity.  Id.  

The standardized description of joint measurements is provided in Plate II under 38 C.F.R. § 4.71a (2011).  For VA purposes, normal dorsiflexion of the ankle is from 0 to 20 degrees, and normal plantar flexion is from 0 to 45 degrees.  38 C.F.R. § 4.71a, Plate II (2011).

When evaluating musculoskeletal disabilities, VA must, in addition to applying schedular criteria, consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

Relevant medical evidence consists of records of post-service treatment the Veteran has received,  as well as VA examinations provided in July 2006, November 2007, December 2007, and September 2010.  Records of the Veteran's private treatment reflect that he has complained of pain in his feet that increases on weight-bearing activities.  An August 2007 private treatment note documents the Veteran's report of exercising regularly but not experiencing swelling in his feet, although he complained of ongoing pain.  Report of the Veteran's July 2006 VA examination reflects that he complained of bilateral foot pain occurring approximately weekly with normal daily activity.  He reported using arch supports and treating with medication, which was effective in pain relief.  The examiner noted that the Veteran was unable to stand more than eight hours at a time.  Physical examination revealed tenderness to palpation of the plantar surface of the Veteran's feet bilaterally.  Achilles tendons were found to be in normal alignment, and the examiner diagnosed the Veteran with mild pes planus and bilateral plantar fasciitis.  

The Veteran underwent further VA examination on November 5, 2007.  At that time, he complained of pain and stiffness in the plantar aspect of his feet bilaterally that increased with prolonged standing, walking, and running.  The examiner noted the Veteran's use of arch supports, as well as pain medication that provided good relief.  Physical examination revealed no swelling or inflammation, although the examiner found mild tenderness to palpation to the plantar aspect of the Veteran's feet.  No evidence of instability, locking, loss of mobility, or function was noted, and the Veteran was found to have normal range of motion of the feet and ankles bilaterally.  No evidence of pain on motion, edema, instability, weakness, or tenderness was found.  No hammertoes or clawfoot was noted, and the examiner found mild bilateral pes cavus only.  No mal-alignment of the Achilles tendon, valgus deformity, or other foot mal-alignment was found.  Upon review of the file, the examiner noted that the Veteran had previously been diagnosed with pes planus but stated that the diagnosis was incorrect, because the Veteran's proper diagnosis was mild pes cavus, or high arches, with plantar fasciitis.  The examiner found that the disorder did not cause any significant effects on the Veteran's occupational functioning or his activities of daily living.  

The Veteran underwent additional VA examination in December 2007.  At that time, he again complained of pain and stiffness in his feet due to his bilateral pes cavus.  He stated that increased activity worsened his pain, although pain medication and arch supports alleviated it.  In particular, the Veteran complained of constant aching in his feet that would become sore with activity and cause fatigue and diminished endurance.  He reported using custom orthotics, which he said helped somewhat.  In addition, the Veteran stated that his occupation of teaching required standing all day, and the pain in his feet required him to sit and decrease his activities throughout his workday.  He reported that standing for over two hours and walking over one-quarter mile increased his pain.  Physical examination revealed no swelling or inflammation, although the examiner found mild tenderness on palpation to the plantar fascia bilaterally.  No evidence of instability, locking, or loss of mobility or function was found.  Some limitation of dorsiflexion was noted bilaterally, but the Veteran was found to have 10 degrees of motion in both ankles.  His gait was found to be normal, and no abnormal weight bearing was found.  The examiner noted bilateral pes cavus, as well as forefoot valgus and a mild Haglund's deformity.  No mal-alignment of the Achilles tendon was noted, although the examiner found 2 degrees of valgus in the right rearfoot.  The examiner diagnosed the Veteran with bilateral pes cavus with rearfoot varus and forefoot valgus, as well as Haglund's deformity and plantar fasciitis.  

Pursuant to the Board's remand, the Veteran again underwent VA examination in September 2010.  At that time, the Veteran complained of ongoing bilateral arch and heel aching pain that occasionally flared up with stabbing pain precipitated by weight-bearing activities and alleviated by rest and pain medication.  The Veteran also complained of swelling in his midfoot bilaterally.  He reported being able to stand three to eight hours with short rest periods and being able to walk between one-quarter and one mile without a break.  The examiner noted his use of custom orthotic inserts for work.  On physical examination, no painful motion, swelling, instability, weakness, or abnormal weight bearing was found.  The Veteran's feet were found to be tender bilaterally.  No abnormal toe positioning was noted, and the Veteran's range of motion was found to be normal in the ankles bilaterally.  No malunion or nonunion of the tarsal or metatarsal bones was noted, and the Veteran's gait was found to be normal.  The examiner diagnosed the Veteran with bilateral pes cavus and plantar fasciitis.  No significant effects on the Veteran's occupational functioning or activities of daily living were noted.  

Upon review of the record, the Board does not find that the criteria for an initial compensable rating for pes cavus with plantar fasciitis were met for the period prior to November 5, 2007.  See Fenderson v. West, 12 Vet. App. 119 (1999).  As noted above, to warrant a higher evaluation under Diagnostic Code 5278, the Veteran would have to have shown great toe dorsiflexion, some limitation of dorsiflexion at the ankle, and definite tenderness under the metatarsal heads.  However, in his July 2006 VA examination, the Veteran was found to have bilateral foot pain occurring only weekly, with mild tenderness to palpation of the plantar surface of the feet bilaterally and normal alignment of the Achilles tendons bilaterally.  The Board does not find that this symptomatology is consistent with a finding of great toe dorsiflexion, some limitation of dorsiflexion at the ankle, and definite tenderness under the metatarsal heads.  The above conclusion does not change when considering additional functional limitation due to factors such as pain, weakness, fatigability and incoordination.  In this regard, the Board acknowledges that the Veteran complained at that examination of occasional pain in his feet bilaterally, which increased with activity.  However, objective evidence indicated that no fatigability of the feet or weakness was shown at the examination.  The Veteran's gait was further noted to be normal, without evidence of abnormal weight bearing of either foot.  The Board concludes that this level of disability is no more than "slight" as contemplated by the rating criteria. 

The Board has also considered whether the Veteran would be entitled to a higher rating under Diagnostic Code 5276 governing pes planus, under which the Veteran's bilateral foot disability was initially evaluated.  However, in this case, the Board concludes that a compensable rating for the Veteran's service-connected bilateral foot disability was not warranted for the period prior to November 5, 2007 under Diagnostic Code 5276.  Specifically, the July 2006 VA examination report contained no evidence by which to assign a compensable rating.  No disabling symptoms relating to misalignment, deformity, swelling, and callosities were shown.  Although the Veteran presented subjective complaints of pain on use, the Board finds that such pain has amounted to no more than mild symptomatology that the Veteran stated was relieved by arch supports and pain medication.  The Board notes that no compensable symptoms were noted in the Veteran's treatment records or the VA examination reports for the period prior to November 5, 2007.  In addition, relief provided by arch supports is already contemplated by the noncompensable rating that the Veteran was assigned for that period.  Further, the July 2006 VA examiner specifically characterized the Veteran's foot disability as "mild."  Thus, the Board concludes that the Veteran's bilateral foot disability was appropriately evaluated as mild in nature under Diagnostic Code 5276 for the period prior to November 5, 2007.  Accordingly, a compensable rating is not warranted for that time period under Diagnostic Code 5276.

Regarding the rating of the Veteran's bilateral foot disability for the period from November 5, 2007, the Board does not find that the criteria for a rating higher than 10 percent for service-connected pes cavus with plantar fasciitis have been met.  See Fenderson v. West, 12 Vet. App. 119 (1999).  As noted above, to warrant a higher evaluation, the Veteran would have to be found to have, at least unilaterally, all toes tending to dorsiflexion, limitation of dorsiflexion at the ankle to a right angle, shortened plantar fascia, and marked tenderness under the metatarsal heads.  However, in his November 2007, December 2007, and September 2010 VA examinations, the Veteran was found to have no shortened plantar fascia, no abnormalities of the toes, and no varus deformities.  Although the December 2007 VA examiner found some limitation of dorsiflexion in the ankles bilaterally, that limitation was not to a right angle only, rendering a 30 percent rating under Diagnostic Code 5278 inappropriate here.  In addition, the Veteran's tenderness to palpation was noted as mild by the November 2007, December 2007, and September 2010 VA examiners.  The above conclusion does not change when considering additional functional limitation due to factors such as pain, weakness, fatigability and incoordination.  In this regard, the Board acknowledges that the Veteran has complained of pain in his feet bilaterally, which increased with activity and could cause flare-ups on extended standing or walking.  However, objective evidence indicated that no fatigability of the feet or weakness was shown at any examination.  The Veteran's gait has further been noted to be normal at VA examinations, without evidence of abnormal weight bearing of either foot.  It is important to emphasize that the rating schedule does not provide a separate rating for pain.  See Spurgeon  v. Brown, 10 Vet. App. 194 (1997).  Thus, even when considering the Veteran's complaints of pain, the criteria for a higher rating based are not met. 

The Board has also considered whether the Veteran would be entitled to higher ratings under Diagnostic Code 5276 governing pes planus.  However, in this case, the Board concludes that a rating higher than 10 percent for the Veteran's service-connected bilateral foot disability is not warranted under Diagnostic Code 5276 for the period from November 5, 2007.  In this regard, the Board notes that neither the November 2007, the December 2007, nor the September 2010 VA examination report contained evidence by which to assign a rating higher than 10 percent under Diagnostic Code 5276.  Specifically, symptoms of marked deformity such as pronation or abduction, accentuated pain on manipulation and use, swelling on use, and callosities were not shown.  To the contrary, his VA examiners during this period all found tenderness to palpation to be mild.  Additionally, while the Veteran complained of swelling on examination in September 2010, evaluation that day, as well as on examinations in November 2007 and December 2007, swelling was specifically noted not be present.  Although the Veteran has presented subjective complaints of pain on use, the Board notes that no symptoms to warrant a higher rating under Diagnostic Code 5276 have been noted in the Veteran's treatment records or the VA examination reports.  Thus, the Board concludes that a rating higher than 10 percent is not warranted under Diagnostic Code 5276 for the period from November 5, 2007.

In sum, the Board finds that the symptoms of the Veteran's service-connected bilateral pes cavus are contemplated by the 10 percent rating currently in effect.  In view of the absence of any limitation of dorsiflexion at the ankle or shortened plantar fascia, the Board concludes that the symptoms do not more closely approximate the criteria for the next higher rating, which include limitation of dorsiflexion at the ankle to right angle, shortened plantar fascia, and marked tenderness under the metatarsal heads. Additional functional impairment has not been shown. In this case, the Board has taken into consideration the Veteran's complaints of pain but finds that any such pain is contemplated in the 10 percent rating currently assigned.  Therefore, the Board does not find that an initial compensable rating for the period prior to November 5, 2007, or a rating higher than 10 percent for the period from that date, based on any functional loss under 38 C.F.R. §§ 4.40, 4.45, or 4.59, is warranted under the rating criteria.

The Board has considered the Veteran's and his representative's contentions with regard to his claim for higher ratings for his service-connected bilateral pes cavus with plantar fasciitis, including those made at his June 2010 hearing before the undersigned.  While the Board does not doubt the sincerity of the Veteran's belief that his disability is more severely disabling than reflected in the ratings assigned, as a lay person without the appropriate medical training or expertise, he simply is not competent to provide a probative opinion on a medical matter, such as the severity of a disability as evaluated in the context of diagnostic criteria.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

C.  Status Post Left Fourth Metatarsal Fracture

In a November 2006 rating decision, the RO assigned an initial noncompensable rating for the Veteran's service-connected status post left fourth metatarsal fracture.  In January 2008, the RO issued an additional rating decision granting the Veteran an increased rating of 10 percent for the disorder, effective from November 5, 2007. 

Initially, the Board notes that the Veteran's service-connected status post left fourth metatarsal fracture has been evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2011).  Under Diagnostic Code 5284, governing foot injuries, moderate disability warrants a 10 percent rating; moderately severe disability warrants a 20 percent rating, and severe disability warrants a 30 percent rating.  

As noted above, words such as "moderate" and "severe" are not defined in the VA Schedule for Rating Disabilities.  See supra 38 C.F.R. § 4.6 (2011).  "Mild" is defined as "not very severe."  See Webster's New World Dictionary, Second College Edition (1999), 694.  "Moderate" is defined as "of average or medium quantity, quality, or extent."  Id.  at 704. "Severe" is generally defined as "extremely intense."  Id.  at 1012. 

Also as noted above, when evaluating musculoskeletal disabilities, VA must, in addition to applying schedular criteria, consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca, 8 Vet. App. at 204-07.  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson, 9 Vet. App. 7.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

Relevant medical evidence consists of reports of VA examinations provided in July 2006, November 2007, December 2007, and September 2010.  Report of the July 2006 VA examination reflects that the Veteran complained of achy pain in his left foot every morning lasting for about two hours and relieved with pain medication.  Physical examination revealed a normal gait and tenderness to palpation of the dorsal left foot.  Radiological evaluation showed an old fracture of the left fourth metatarsal, and the examiner diagnosed the Veteran with residuals of a fractured left fourth metatarsal.  The Veteran again underwent VA examination on November 5, 2007.  At that time, the examiner acknowledged the Veteran's history of a left fourth metacarpal fracture.  The Veteran complained of residual pain in his left foot with prolonged standing, walking, and running.  He reported using pain medications to treat his pain as needed, with good relief.  No significant effects on the Veteran's employability or activities of daily living were noted secondary to his status post left fourth metatarsal fracture, although he was noted to complain of pain with standing, walking, or running more than one-quarter mile.  Physical evaluation revealed mild tenderness to palpation of the dorsal left foot, with no evidence of instability, locking, or loss of mobility or function.  The Veteran's gait was noted to be normal, with no evidence of abnormal weight bearing.  The examiner diagnosed the Veteran with an old fracture of the left fourth metatarsal with residual pain.  The Veteran again underwent VA examination in December 2007.  At that time, he was again noted to complain of problems when standing more than two hours or walking further than one-quarter mile.  Physical examination revealed no evidence of swelling, inflammation, or symmetry, although the Veteran was noted to have pain of the left foot upon range of motion.  

In September 2010, pursuant to the Board's remand, the Veteran again underwent VA examination of his feet.  At that time, the Veteran complained of constant pain in his left foot that was precipitated by standing over one hour.  The Veteran reported that rest, elevation, massage, and pain medications provided partial relief.  He also reported occasionally experiencing swelling.  The examiner noted that the Veteran was able to stand from three to eight hours with short rest breaks and walk more than one-quarter mile but less than a full mile.  Physical examination revealed no evidence of painful motion, swelling, instability, weakness, or abnormal weight bearing, although tenderness to palpation was noted.  The examiner diagnosed the Veteran with fracture of the left fourth metatarsal and found the disorder to have no significant effects on the Veteran's occupation or activities of daily living.  In that connection, the examiner noted that the Veteran reported having missed less than one week of work during the prior year due to foot pain.  

Upon review of the record, the Board does not find that the criteria for an initial compensable rating for service-connected status post left fourth metatarsal fracture have been met for the period prior to November 5, 2007.  In so finding, the Board finds that disability such as that described in the record prior to November 5, 2007, does not amount to disability that warrants a characterization of "moderate" as that term is used in Diagnostic Code 5284.  As indicated above, the term "moderate" is not specifically defined by the regulation, but review of the dictionary definition cited above and of other rating criteria relating to disabilities closely associated with the same anatomical area suggests that this term contemplates disability greater than that experienced by the Veteran.  To the contrary, the Veteran was noted to have only tenderness to palpation at his July 206 VA examination, and he was noted to complain of aching in his left foot only in the morning prior to taking his pain medication.  

In this case, the Board finds that the Veteran's disability, which has been shown to cause pain, did not rise to a compensable level for the period prior to November 5, 2007.  In other words, it was not the sort of disability contemplated by the rating criteria for a rating of 10 percent under Diagnostic Code 5284.  The noncompensable rating that was initially assigned contemplated the Veteran's primary complaints of achy pain in the foot that occurred primarily in the mornings and was relieved with medication.  The Board finds that these symptoms do not rise to the level of moderate symptoms as contemplated by the rating criteria, and the Veteran did not display any other manifestations of his left foot disability such as weak foot, metatarsalgia, hallux valgus, hammer toe, or claw foot.  Without sufficient evidence of this type of symptomatology, or moderate impairment in general, an initial compensable rating was not warranted for the Veteran's service-connected status post left fourth metatarsal fracture for the period prior to November 5, 2007.  In short, as noted above, the symptoms described by the examiners did not equate to the sort of disabilities contemplated by "moderate" impairment for the period prior to November 5, 2007.  

Further, the Board does not find that the criteria for a rating higher than 10 percent for status post left fourth metatarsal fracture have been met for the period from November 5, 2007.  In so finding, the Board concludes that disability such as that described in the record does not amount to disability that warrants a characterization of "moderately severe," as that term is used in Diagnostic Code 5284.  While the term "moderately severe" is not specifically defined by the regulation, review of the dictionary definition as well as other rating criteria relating to disabilities closely associated with the same anatomical area suggests that this term contemplates disability greater than that experienced by the Veteran.  To name a few examples, a 20 percent rating (the rating assignable under Diagnostic Code 5284 for "moderately severe" foot injury) may also be assigned in cases where all toes of a foot tend to dorsiflexion, with limitation of dorsiflexion, shortened plantar fascia, and marked tenderness under the metatarsal heads, see 38 C.F.R. § 4.71a, Diagnostic Code 5278 (2011); or where there is severe flatfoot, with objective evidence of marked deformity, pain, swelling, and callosities; or where the one or two toes have been amputated with removal of the metatarsal head, see 38 C.F.R. § 4.71a, Diagnostic Code 5171 (2011).

In this case, the Board finds that, for the period from November 5, 2007, the Veteran's disability, which has been shown to cause pain, is not the sort of "moderately severe" disability contemplated by the rating criteria for a rating higher than 10 percent under Diagnostic Code 5284.  The 10 percent rating that has been assigned from November 5, 2007, contemplates the Veteran's primary complaints of constant pain in the foot that is aggravated by prolonged walking or standing.  The symptoms include pain on manipulation and use of medication to relieve the pain.  No more than moderate symptoms are evident, and the Veteran has not displayed any other manifestations of his left foot disability such as weak foot, metatarsalgia, hallux valgus, hammer toe, or claw foot.  Without sufficient evidence of this type of symptomatology, or more than moderate impairment in general, a rating in excess of 10 percent is not warranted for the Veteran's service-connected left foot disability for the period from November 5, 2007.  
The Board acknowledges that the Veteran has complained of pain in his left foot, including at his June 2010 hearing before the undersigned and at his VA examinations.  However, there are no objective findings of record that the Veteran's left foot has demonstrated functional limitations due to pain.  He has stated at his examinations that he was able to stand for at least 15 to 30 minutes and walk for a one-quarter mile before pain increased.  Nevertheless, VA examination records throughout the period on appeal indicate the Veteran has demonstrated a normal gait.  Although the Veteran reports that he has some functional loss due to left foot pain at the fracture site, there is no indication that the Veteran suffers from functional losses due to the residuals of a left fourth metatarsal fracture that equate to a higher rating under the criteria of 38 C.F.R. §§ 4.40, 4.45, 4.59 (2011); DeLuca, 8 Vet. App. at 204-07.  Thus, the Board concludes that higher ratings are not warranted based on functional loss, especially in light of clinical findings that the Veteran's foot is normal and that he has a normal gait.

The Board has considered the Veteran's and his representative's contentions with regard to his claim for higher ratings for his service-connected status post left fourth metatarsal fracture, including those made at his June 2010 hearing before the undersigned.  While the Board does not doubt the sincerity of the Veteran's belief that his disability is more severely disabling than reflected in the assigned ratings, as a lay person without the appropriate medical training or expertise, he simply is not competent to provide a probative opinion on a medical matter, such as the severity of a current disability as evaluated in the context of diagnostic criteria.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

D.  Extra-Schedular Evaluation

The above determinations are based on consideration of the applicable provisions of VA's rating schedule.  The Board also finds that at no time have the disabilities under consideration been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2011).  Here, there is an absence of evidence of marked interference with employment (i.e., beyond that contemplated in the assigned evaluation), frequent periods of hospitalization, or evidence that the Veteran's service-connected asthma, bilateral pes cavus with plantar fasciitis, or status post left fourth metacarpal fracture have otherwise rendered impractical the application of the regular schedular standards.  At his September 2010 VA examinations, the Veteran specifically stated that he had missed less than a week of work due to his foot pain and asthma, and his examiners found no significant effects on his occupation from his service-connected disabilities.  Further, the Board notes that the Veteran has not identified any symptom not reflected in the schedule.  Thus, the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).  As a result, the Board concludes that a remand to the RO for referral of the increased rating issues to the VA Central Office for consideration of extra-schedular evaluation is not warranted.

For all the foregoing reasons, the Board finds that the Veteran's service-connected asthma warranted no more than the initial 10 percent rating assigned prior to October 10, 2007, and the 30 percent rating assigned thereafter.  38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 6602 (2011).  The Board further finds that the Veteran's bilateral pes cavus with plantar fasciitis warrants no more than the noncompensable rating initially assigned prior to November 5, 2007, and no more than the 10 percent rating currently assigned.  38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5276, 5278 (2011).  In addition, the Board finds that the Veteran's status post left fourth metatarsal fracture warrants no more than the noncompensable rating initially assigned prior to November 5, 2007, and no more than the 10 percent rating currently assigned.  38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5284 (2011).  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims for increase, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki,  22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service- connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that his disabilities render him totally unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.


ORDER

Entitlement to increased ratings for asthma, initially evaluated as 10 percent disabling prior to October 10, 2007, and as 30 percent disabling thereafter, is denied.

Entitlement to increased ratings for bilateral pes cavus with plantar fasciitis, initially evaluated as noncompensably disabling prior to November 5, 2007, and as 10 percent disabling thereafter, is denied.

Entitlement to increased ratings for status post left fourth metatarsal fracture, initially evaluated as noncompensably disabling prior to November 5, 2007, and as 10 percent disabling thereafter, is denied.



____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


